UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54369 Resource Real Estate Opportunity REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 27-0331816 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No R As of May 12, 2011, there were 4,242,869 outstanding shares of common stock of Resource Real Estate OpportunityREIT,Inc. (Back to Index) (Back to Index) RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – March 31, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations − Three Months Ended March 31, 2011 and 2010 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity − Three Months Ended March 31, 2011 (unaudited) 5 Consolidated Statements of Cash Flows − Three Months Ended March 31, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements – March 31, 2011 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 4. Controls and Procedures 23 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 24 ITEM 1A. Risk Factors 24 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3. Defaults Upon Senior Securities 25 ITEM 4. [Removed and Reserved] 25 ITEM 5. Other Information 25 ITEM 6. Exhibits 26 SIGNATURES 27 (Back to Index) (Back to Index) Cautionary Note Regarding Forward-Looking Statements Certain statements included in this Quarterly Report on Form 10-Q are forward-looking statements. Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts.In some cases, you can identify forward-looking statements by terms such as “anticipate,” “believe,” “could,” “estimate,” “expects,” “intend,” “may,” “plan,” “potential,” “project,” “should,” “will” and “would” or the negative of these terms or other comparable terminology.Such statements are subject to the risks and uncertainties more particularly described under the caption “Risk Factors,” in our Registration Statement on Form S-11 (File No. 333-160463), as amended.These risks and uncertainties could cause actual results to differ materially.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances after the date of this report, except as may be required under applicable law. (Back to Index) (Back to Index) PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, (unaudited) ASSETS Investments: Rental properties, net $ $ Loans held for investment, net Cash Prepaid expenses Due from related parties 16 48 Contributions receivable Tenant receivables 24 14 Deposits and other assets 70 20 Deferred offering costs Identified intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Due to related parties $ $ Accounts payable and accrued expenses Security deposits 79 5 Tenant prepayments 11 − Subscription deposits Total liabilities Stockholders’ equity: Preferred stock (par value $.01; 10,000,000 shares authorized; 0 issued and outstanding) − − Common stock (par value $.01; 1,000,000,000 shares authorized; 3,607,822 and 2,438,876 issued and outstanding, respectively) 36 24 Convertible stock (par value $.01; 50,000 shares authorized; 50,000 issued and outstanding) 1 1 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these statements. (Back to Index) 3 (Back to Index) RESOURCE REAL ESTATE OPPORTUNITY REIT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) For the Three Months Ended March 31, Revenues: Rental income $ $
